Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 16/885,711 filed on 5/28/20 has a total of 20 claims pending for examination; there are 3 independent claims and 17 dependent claims, all of which are examined below.
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 (e) with reference to Application Number: 201910481318.9 filed on 6/4/19.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No.  20070013402 to Ong et al. (hereinafter Ong).
With regards to claims 1, 7 and 13, Ong teaches a chip system [fig 1A], comprising: 
at least one I/O pin [fig 1A element 20]; 
a memory chip [fig 1A element 14]; and 
a processing chip [fig 1A element 10] comprising: 
at least one I/O pad [fig 1A element 16] electrically coupled to the at least one I/O pin [fig 1A element 20]; 
at least one memory access pad [fig 1A element 14 including plural elements 16] electrically coupled to the memory chip [fig 1A element 14]; 
a processor [fig 1A element 12 – paragraphs 50-52]; 
an I/O controller [fig 1A element 12– paragraphs 50-52] configured to allow the processor to communicate with an external circuit device by using the I/O controller 
a memory controller [fig 1A element 12– paragraphs 50-52] configured to allow the processor to access the memory chip [fig 1A element 14] by using the memory controller through the at least one memory access pad under the operation mode [paragraphs 50-66]; and 
a transmission gate module [fig 1A element 22] electrically coupled between the at least one I/O pad and the at least one memory access pad and configured to be enabled under a program mode or a test mode to allow the external circuit device to perform programming [paragraphs 50-66] or [note use of alternate language] testing on the memory chip through the at least one I/O pin, the at least one I/O pad, the transmission gate module and the at least one memory access pad [paragraphs 50-66]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No.  20070013402 to Ong et al. (hereinafter Ong) in view of US Patent No. 4,680,537 to Miller (hereinafter Miller).


However, Miller teaches an external circuit device performs an analog waveform measurement on a chip [Miller column 13 lines 1-20] for the benefit of providing waveforms for diagnostic purposes [Miller column 13 lines 1-20].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ong and Miller to have the external circuit device perform an analog waveform measurement on the memory chip [Miller column 13 lines 1-20] for the benefit of providing waveforms for diagnostic purposes [Miller column 13 lines 1-20].
Allowable Subject Matter
Claims 2-6, 8-12, 14-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claims 2, 8 and 14, the prior art of record alone or in combination fails to teach or fairly suggest wherein the processing chip further comprises: a first driving module electrically coupled between the I/O controller and the at least one I/O pad and configured to be enabled to allow the I/O controller to communicate with the external circuit device through the first driving module and the at least one I/O pad; and a second driving module electrically coupled between the memory controller and the at least one memory access pad and configured to be enabled to allow the memory controller to access the memory chip through the second driving module and the at 
With regards to claims 3-6, due to their direct or indirect dependence from claim 2, they include allowable subject matter for at least the same reasons.
With regards to claims 9-12, due to their direct or indirect dependence from claim 8, they include allowable subject matter for at least the same reasons.
With regards to claims 15-19, due to their direct or indirect dependence from claim 14, they include allowable subject matter for at least the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 20050283671 to Stave teaches testing a memory chip using a device’s built-in on die termination that transfers signals externally.
US Patent Application Publication No. 20050289428 to Ong teaches testing IC devices within a package using external test equipment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181